Citation Nr: 0125593	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals of right inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962, with subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  A representative from Missouri 
Veterans Services Division assisted the veteran at his 
personal hearing before the Board.


At his hearing before the Board, the veteran submitted a 
claim of entitlement to service connection for a psychiatric 
disorder secondary to the service-connected postoperative 
residuals of right inguinal hernia repair.  During his 
hearing, the veteran also raised a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  These claims have not been developed or 
adjudicated, and are referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's postoperative residuals of right inguinal 
hernia repair include a tender scar and pain with movement.

3.  The veteran's postoperative residuals of right inguinal 
hernia repair have resulted in severe right ilioinguinal 
neuralgia.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of right inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7804 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for an evaluation of 10 percent for right 
ilioinguinal neuralgia have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8730 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 VCAA) was signed into law, effective 
November 9, 2000.  Regulations to implement the provisions of 
the new law have also been published and are generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This law sets forth requirements for assisting a veteran in 
developing the facts pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
has been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to a 
higher rating.  The Board concludes that the discussions in 
the rating decision, statement of the case and related 
letters have informed the veteran of the information and 
evidence necessary for an increased evaluation, and there has 
therefore been compliance with VA's notification requirement.  

In addition, the RO (1) provided the veteran with several VA 
examinations and (2) the veteran was afforded a personal 
hearing before the Board.  During his March 2001 hearing, the 
veteran discussed additional treatment records that may be 
relevant to his claim.  The undersigned Board Member stated 
that the record would be held open for a period of sixty days 
to allow for the veteran to obtain and submit any relevant 
evidence.  At this time, the Board has received no additional 
evidence in support of the veteran's claim.  Accordingly, the 
Board concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the VCAA requirements.

The veteran contends that his postoperative residuals of 
right inguinal hernia repair are more disabling than 
currently evaluated.  The RO granted service connection for 
postoperative residuals of right inguinal hernia repair in 
the October 1997 rating decision and assigned a 10 percent 
evaluation effective from July 1997.  The veteran disagreed 
with this initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  As the veteran took exception with the 
initial rating award, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity 
from the effective date of service connection through the 
present.  It is not only the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

During a VA examination in September 1997, the veteran 
reported continued pain from his earlier hernia operations.  
A dull, aching pain was located in the right groin, worse 
with walking and severe with bending.  A shooting nerve pain 
was also present in the posterior portion of the testicle.  
This was described as a severe, sharp pain that occurred 
intermittently and when the veteran had to use the bathroom.  
Physical examination found no evidence of a residual hernia.  
The examiner commented that the veteran's right groin pain 
was disabling and that he could not perform any activities 
when it was present.  The veteran was diagnosed with right 
inguinal hernia rupture with subsequent surgical repair, 
recurrent right inguinal hernia in November 1993 and February 
1995, residual pain from the right inguinal hernia repair, 
and abdominal hernia repair in November 1993.  

During the neurological examination that same month, the 
veteran complained of sharp shooting pain in the right 
inguinal and scrotal area secondary to nerve entrapment and 
transection.  The veteran was diagnosed with right 
ilioinguinal nerve entrapment with subsequent severe 
disabling pain, and surgical transection of the right 
ilioinguinal nerve with residual pain.  

During a VA examination in March 1999, the veteran reported 
that he had slight to severe right inguinal area aching if he 
tensed his abdominal muscles even minimally.  He had no pain 
when totally at rest.  If he did not defecate immediately 
upon feeling the need, he would have severe right inguinal 
area tenderness.  He had no constipation or diarrhea, but had 
occasional bright red blood in the stool.  He used no belt or 
truss and had stopped working as a carpenter in 1991.

Physical examination identified a well-healed four-inch right 
inguinal hernia scar that was slightly tender to deep 
palpation.  There was no recurrent hernia and no abdominal 
muscle bulging secondary to strong coughing.  Abdominal bowel 
sounds and rectal examination were within normal limits.  
There was no organomegaly and stool guaiac was negative.  The 
veteran was diagnosed with status post recurrent right 
inguinal herniorrhaphy with otherwise normal abdominal 
musculature, slightly to moderately disabling.

During the neurological examination that same month, the 
veteran reported that his pain had not improved since the 
surgery that had severed the ilioinguinal nerve.  The pain 
was described as nonradiating and as numbness in the right 
groin.  The veteran had a burning pain in the right inguinal 
area with any exertion including walking, standing, and 
sitting.  He had severe pain during bowel movements and also 
had pain with sexual arousal.  Movement caused flare-ups and 
rest and local injections alleviated the pain.  Flare-ups of 
severe pain lasted for minutes.  The veteran stated that the 
pain interfered 100 percent with daily activities.  

Upon examination, the veteran was in mild distress, secondary 
to pain, with a flat affect.  Motor function was 5/5 in all 
extremities.  Sensory and pinprick were intact except for a 
localized area immediately adjacent to the scar.  Deep tendon 
reflexes were brisk and symmetrical at 3/4 in the biceps, 
triceps, brachioradialis, and knees, and 2/4 at the ankles 
with bilateral downgoing toes.  There was a questionable 
Hoffman's on the right.  No clonus or coordination was 
present and the veteran's gait was intact.  

The examiner stated that there was no muscle damage and pain 
could not be objectively tested.  The dysesthesia of sensory 
function was best described as neuralgia.  The examiner found 
evidence of nerve damage due to the severe neuralgia and 
hypesthesia at the site of the scar.  The veteran was limited 
with walking, lifting, sexual intercourse, and any other 
movements due to severe neuralgia.  The veteran was diagnosed 
with right ilioinguinal neuralgia as a result of right 
inguinal hernia repair.

At his March 2001 hearing before the undersigned Board 
member, the veteran testified that pain treatment had been 
largely ineffective for his postoperative hernia residuals.  
He had pain with standing and bending and stated that he felt 
as though he had another hernia.  He had two types of pain, 
one a constant hernia pain that he managed by limiting 
movement, and a severe nerve pain that occurred 
intermittently.  He spent most of the day seated.  Delayed 
bowel movement and sexual arousal triggered severe pain.  He 
was able to drive but he could no longer work.

The veteran's postoperative residuals of right inguinal 
hernia repair have been assigned a 10 percent schedular 
evaluation.  The RO has evaluated the veteran's residuals 
under both 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000) and 
38 C.F.R. § 4.124a, Diagnostic Code 8730 (2000).  Under 
Diagnostic Code 7804, a 10 percent rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  

Diagnostic Code 8730 is for rating neuralgia involving the 
ilioinguinal nerve.  Neuralgia is characterized by dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, and is rated on the same scale provided for injury 
of the nerve involved, with a maximum equal to moderate, 
incomplete, paralysis.  38 C.F.R. § 4.124 (2000).  Pursuant 
to Diagnostic Code 8530, a zero percent disability rating is 
assigned for mild or moderate paralysis of the ilioinguinal 
nerve, and a 10 percent disability rating is warranted for 
severe to complete paralysis of the ilioinguinal nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8530 (2000). 

Based upon the evidence, the Board finds that a 10 percent 
rating under Diagnostic Code 7804 is the maximum assignable 
evaluation for the veteran's residual pain due to his hernia 
surgeries.  The Board recognizes that Diagnostic Code 7338, 
for rating postoperative recurrent hernias, provides for a 
higher evaluation.  However, the VA examinations have not 
disclosed a recurrent hernia, abnormal musculature or other 
objective evidence of increased disability.  Therefore, 
Diagnostic Code 7338 is not for application.  The Board 
concludes that the presently assigned 10 percent evaluation 
sufficiently compensates the veteran for the tender scar and 
associated pain.  

Nevertheless, the Board finds that a separate 10 percent 
evaluation is warranted under Diagnostic Code 8730 for the 
right ilioinguinal neuralgia.  The veteran has complained of, 
and examination findings have confirmed, that he experiences 
severe neuralgia as a result of right inguinal hernia repair.  
This appears to be in keeping with the severe nerve pain 
described by the veteran at his hearing before the Board.  
The rating schedule does not provide for an evaluation in 
excess of 10 percent for neuralgia of the ilioinguinal nerve.  
Therefore, to this extent, the veteran's appeal is granted.  




ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of right inguinal hernia repair is denied.

A separate evaluation of 10 percent for right ilioinguinal 
neuralgia is granted subject to regulations governing the 
payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


